DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.

Status of the Claims
This communication is in response to communications received on 8/17/22.  Claim(s) 1, 9, and 17 has/have been amended and applicant states support can be found at instant specification [0056].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/17/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 10-11.
The Examiner respectfully disagrees because as noted in the interview conducted on 8/17/22 “a more thorough search of the current prior art and prior art in general is needed.”  The results of the search are as follows.
Norman 333 discloses , wherein the static data comprises capability information of different pieces of the equipment, [see at least claim 1 and [0011] for executing includes retrieving data from manufacturing environment, where data from manufacturing environment includes operating state and set of demands to be produced; [0044, 0027] further define manufacturing environment includes operating state “descriptions of equipment in the manufacturing environment 100, operating parameters of different pieces of equipment, current state of equipment,” and “operating state of the manufacturing environment (e.g., … processing speeds of the tools, … etc.)”;].
Norman 332 discloses wherein the dynamic data comprises characteristics of products being currently processed by the equipment [ [0037] In some embodiments, the BB reporting engine 220 can query other systems and/or web services (e.g., using representational state transfer (REST), or some other communication protocol) for data about the manufacturing environment 100. Such data can include, for example, descriptions of equipment in the manufacturing environment 100, capabilities of different pieces of equipment, current state of equipment, what product is currently being processed by equipment, characteristics of the product, and the like.].

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2017/0075333 A1) in view of Norman (US 2017/0075332 A1), Norman (US 2009/0119618 A1), and Carter (US 6,731,990 B1).

Regarding claim 1, 9, and 17 (currently amended), Norman 333 teaches a method for executing a block-based (BB) workflow to generate a plurality of predictions related to a semiconductor manufacturing environment, comprising:
receiving at least one BB workflow comprising a plurality of blocks, wherein:
the plurality of blocks specify a set of operations for generating the plurality of predictions relating to a specified future time interval;
the specified future time interval comprises a number of days in the future for which predictions should be determined [for the limitations above, see at least claim 1 and [0011] for receiving BB workflow of a plurality of blocks, where the blocks specify a set of operations for performing the planning process; [0038] further define receiving as a workflow where the invention is generating a plan and where the receiving is done by planning component 120; [0027] planning data includes predictions such as estimated future factory capacity information, projected sales, etc; [0023, 0035] the plan can determine the future operating state of the manufacturing system over any length of period of time (e.g., every two weeks, month, year, etc.) ];
accessing a plurality of block definitions corresponding to the plurality of blocks [see at least claim 1 and [0011] for access block definitions corresponding to blocks]; and
executing the at least one BB workflow by performing the set of operations based on the plurality of block definitions [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks], comprising:
extracting data from the semiconductor manufacturing environment, wherein the data comprises both static data and dynamic data related to equipment in the semiconductor manufacturing environment, wherein the static data comprises capability information of different pieces of the equipment, and wherein the dynamic data comprises products being currently processed by the equipment [see at least claim 1 and [0011] for executing includes retrieving data from manufacturing environment, where data from manufacturing environment includes operating state and set of demands to be produced; [0044, 0027] further define manufacturing environment includes operating state “descriptions of equipment in the manufacturing environment 100, operating parameters of different pieces of equipment, current state of equipment,” and “operating state of the manufacturing environment (e.g., … processing speeds of the tools, … etc.)”; [0023] further define sets of demands to be produced “determine which products have to be produced in what amounts and/or by which tools (or equipment) in the manufacturing environment in order to meet demand,”];
determining, based on the extracted data, the plurality of predictions wherein each of the plurality of predictions relates to the semiconductor manufacturing environment and the specified future time interval [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks;
claim 1 and [0011] for generate a plan [0026, 0027, 0041, 0008] the generated plan can do at least one of predict when they will be able to ship a product so that proper commitments can be made to customers, predict if and when they will be able to meet customer demand, predict whether it can meet the increasing demand for products, and the like; [0035] the plan can determine the future operating state of the manufacturing system over any length of period of time]; and
publishing the plurality of predictions to one or more components in the semiconductor manufacturing environment, wherein the plurality of predictions enable the one or more components to:
determine, using the plurality of predictions, how the semiconductor manufacturing environment needs to operate to achieve a specified goal; and
automate one or more devices within the semiconductor manufacturing environment based on the manufacturing schedule [for the limitations above, see at least [0011] semiconductor manufacturing environment; claim 1 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; [0023] the production plan (the predictions) can be used to determine how a manufacturing system will accomplish a goal which at least implies a schedule, equipment, etc; [0024] “The BB scheduling component can publish the determined allocation and the processing order to at least one another device (e.g., to automate the one or more devices within the manufacturing environment, based on the determined allocation and processing order”].

Norman 333 [0023] teaches the predictions can be used to determine operations with a manufacturing environment and implies such as a schedule.  However Norman 333 doesn’t/don’t explicitly teach but Norman 332 discloses
at least one BB workflow comprising a plurality of blocks, wherein:
the at least one BB workflow specifies:
a path to a location in a file directory at which a block data is located [for the limitations above see at least [0046-0047] “the UI 300 allows the user to specify one or more properties for each block in the workflow panel 315. The one or more properties can specify a data source for the block, … In one embodiment, the operations and/or the properties for each block in the BB workflow panel 315 can be stored in one or more block definition files that the BB scheduling component can access in order to execute each block.”];
extracting data from the semiconductor manufacturing environment, wherein the data comprises dynamic data related to equipment in the semiconductor manufacturing environment, and wherein the dynamic data comprises characteristics of products being currently processed by the equipment [teaches the entire limitation and is only cited for the citation
(entire limitation: extracting data from the semiconductor manufacturing environment, wherein the data comprises both static data and dynamic data related to equipment in the semiconductor manufacturing environment, wherein the static data comprises capability information of different pieces of the equipment, and wherein the dynamic data comprises characteristics of products being currently processed by the equipment)
[0037] In some embodiments, the BB reporting engine 220 can query other systems and/or web services (e.g., using representational state transfer (REST), or some other communication protocol) for data about the manufacturing environment 100. Such data can include, for example, descriptions of equipment in the manufacturing environment 100, capabilities of different pieces of equipment, current state of equipment, what product is currently being processed by equipment, characteristics of the product, and the like.];
determining data for generating the actions based on the data specified in the at least one BB workflow;
determine, using data, a manufacturing schedule for the semiconductor manufacturing environment [for the limitations above see at least 
determining: [0063] 602 execute BB workflow for each block, 610 access (determine) definitions in each block, and 612 perform operation specified in a block based on accessing (determining) definitions or properties in the block;
determine: [0007-0008] for block based workflows (data) determine a manufacturing schedule “generating a schedule to manage a production process within a semiconductor manufacturing environment using block-based (BB) workflows” where the schedule is “the determined allocation and processing order”; [0010] publishing data to a device in the manufacturing environment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define Norman 333’s [0011, 0023] generated plan to determine operations within the semiconductor manufacturing environment to include a manufacturing schedule for the semiconductor manufacturing environment which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility  [see at least Norman 332 [0006] ]

Norman 333 in view of Norman 332 (specifically Norman 333) [0023] teaches a) the predictions can be used to determine operations with a manufacturing environment and scheduling and (specifically Norman 332) b) the BB workflow access data for the blocks in a file directory.  However Norman 333 in view of Norman 332 doesn’t/don’t explicitly teach a path for a block that is a prediction model but Norman 618 discloses
at least one BB workflow comprising a plurality of blocks, wherein:
the at least one BB workflow specifies a prediction technique comprising simulation, forecasting, machine learning, trend analysis, statistical prediction, or queuing theory;
the at least one BB workflow specifies:
a path for a prediction model; and
a name of the prediction model; and
the specified data for which predictions should be determined by the prediction model; 
a prediction technique for generating the plurality of predictions based on the prediction technique specified in the at least one BB workflow;
determining the plurality of predictions using the prediction model and the determined prediction technique [see at least [0029-0031] receive workflow data; Fig. 4 and [0034-0035] workflow is block based and includes a path; claim 6-7 and [0028, 0036] the workflow is a prediction model “performed by calculating predictions using one or more formulas”, simulations, etc, where calculating is the prediction technique; Fig. 4 and [0034-0035] a) the workflow selection of each block includes text labels (name) and thumbnail images thus a prediction model name and b) as noted Fig. 4 item 402, the operation selection 402 is broad in terms of what operations (“All Blocks”, “Create Model”, “Function”) can be done in 402 in including prediction techniques (“Function”) and prediction model (“Create Model”), where Carter (Carter Fig. 21 and [col 21 ln 13-62]) audit 1011 (a block selection of 402 in Norman 681) determines a preferred prediction technique 1013 based on results 1012; claim 6-7 and [0014, 0028] generate predictions (“a prediction generation”) by running prediction model that is based on a prediction technique (operation 418) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 in view of Norman 332 with Norman 618 to include the limitation(s) above as disclosed by Norman 618.  Doing so would further define Norman 333 in view of Norman 332’s (Norman 333 [0010]) solution to the immense amounts of time, other expensive solutions, etc. to identifying potential problems in a particular plan and/or modifying the plan.  The improvement similar to Norman 333 is a user supplied constraints to generate data in comparison to current system and additionally provides less limits on sophistication such as user preferences where Norman 333 is silent on user preferences [see at least Norman 618 [0002-0003] ].

Norman 333 in view of Norman 332 and Norman 618 teaches a) predictions can be used to determine operations with a manufacturing environment and scheduling and b) determining data based on data in the workflow, and c) the data is the specified prediction technique in the workflow, where the operation for the specified prediction technique is broadly defined (see Norman 618 Fig. 4 item 402 and [0034] ).  Norman 333 in view of Norman 332 and Norman 681 doesn’t/don’t explicitly teach the selected (specified) prediction technique is preferred however Carter discloses
the preferred prediction technique specified in at least one portion of the data [see at least abstract and [0008] use in a manufacturing environment; abstract, Fig. 21, and [col 21 ln 13-62] a preferred prediction technique 1013 based on results 1012 of audit 1011 (where Norman 618 Fig. 4 item 402 and [0034] selects an audit which determines {specifies} the preferred prediction method), where the preference is based on at least one of “different stages in a given series as required”, “which member of the algorithm bank is most suitable for the particular data stream 1010 under examination”, or “the simplest and computationally least expensive algorithm” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 in view of Norman 332 and Norman 618 with Carter to include the limitation(s) above as disclosed by Carter.  Doing so would further define Norman 333 in view of Norman 332 and Norman 618’s (Norman 333 [0010]) solution to the immense amounts of time, other expensive solutions, etc. to identifying potential problems in a particular plan and/or modifying the plan.  The improvement to Norman 333 in view of Norman 332 and Norman 618’s prediction method is utilizing a process that determine a prediction technique which “enables good prediction of data series which change in nature over time to be obtained” and this additionally reduces the expensive and time consuming methods previously used [see at least Carter abstract and [col 1 ln 14-27] ].

Regarding claim 2, 10, and 18, modified Norman 333 teaches the method of claim 1, wherein executing the at least one BB workflow further comprises: transforming the plurality of predictions into a format compatible with the one or more components, wherein the plurality of predictions are published to the or more components in the format [see at least Norman 333 [0011] convert manufacturing format to a second format; [0048] convert second format back to manufacturing format for the spreadsheet application or the storage system; claim 1 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment].

Regarding claim 3, 11, and 19, modified Norman 333 teaches the method of claim 1.
Modified Norman 333 doesn’t/don’t explicitly teach however Norman 332 discloses wherein the manufacturing schedule comprises an allocation of a number of lots to a subset of the equipment in the semiconductor manufacturing environment, and a processing order in which the lots should be processed by the subset of the equipment, and wherein the subset of the equipment in the semiconductor manufacturing environment is automated based on the allocation and the processing order [see at least [0057] for BB scheduling component automates the one or more devices within the manufacturing environment based on the determined allocation and the processing order].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define modified Norman 333’s [Norman 333 [0011, 0023] ] generated plan to determine operations within the semiconductor manufacturing environment to include a manufacturing schedule for the semiconductor manufacturing environment which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility  [see at least Norman 332 [0006] ]

Regarding claim 4, 12, and 20, modified Norman 333 the method of claim 1, further comprising evaluating, for one or more blocks of the at least one BB workflow, at least one BB sub-rule or report to determine at least one operation of the set of operations to perform [see at least Norman 333 [0029, 0063] for “the BB planning component may further evaluate at least one BB sub-rule or report configured for the respective workflow block in order to determine the operations specified by the workflow block”].

Regarding claim 5 and 13, modified Norman 333 the method of claim 1, wherein receiving the at least one BB workflow comprises: receiving input from a user, via a user interface, that identifies the plurality of blocks [see at least Norman 333 [0052] “the UI 300 allows the user to specify one or more properties for each block in the workflow panel 315”].

Regarding claim 6 and 14, modified Norman 333 the method of claim 5, wherein the input further identifies one or more links connecting the plurality of blocks [see at least Norman 333 Fig. 3 and [0052] where in Fig. 3 the arrows between 312-324, 308B, 308C, 310B, and 310C are links connecting the blocks such as “The user can arrange the blocks (in BB workflow panel 315) in any order or configuration, which allows the user to quickly adapt the planning system to any changes within the manufacturing environment,” ].

Regarding claim 7 and 15, modified Norman 333 the method of claim 1, wherein executing the at least one BB workflow further comprises:
writing at least one of the extracted data or the plurality of predictions to a storage system in the semiconductor manufacturing environment; and
upon determining an error related to determining the plurality of predictions, reporting the error to a user [for the limitations above see at least Norman 333 claim 6 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; claim 6 and [0043] “performing error checking on the generated plan, reporting the errors to a user” ].

Regarding claim 8 and 16, modified Norman 333 the method of claim 1, wherein the plurality of predictions comprise one of: a future work-in-progress (WIP), a future state of a lot in the manufacturing environment; a future state of a device in the semiconductor manufacturing environment, a quantity of a product manufactured in the semiconductor manufacturing environment, a composition of a product manufactured in the semiconductor manufacturing environment, an estimated time that an operation will be completed in the semiconductor manufacturing environment, and an estimated time that a maintenance operation will be performed in the semiconductor manufacturing environment [see at least Norman 333 [0011] semiconductor manufacturing environment; [0026, 0027, 0041, 0008] the generated plan can do at least one of: determine, given a current and/or estimated future state of the manufacturing environment, determine what changes (e.g., additional raw materials, new tools, changes to product flows, etc.) should be made to the manufacturing environment in order to meet a demand for one or more products, predict when they will be able to ship a product so that proper commitments can be made to customers, predict if and when they will be able to meet customer demand, predict whether it can meet the increasing demand for products, and the like; [0035] the plan can determine the future operating state of the manufacturing system over any length of period of time].

Conclusion
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624